DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“measuring section” in claims 1, 3, 5 and 6, as described in a paragraph [0035] of US-Pub.20190298952.
“imaging section” in claims 1, 3 and 4, as described in a paragraph [0032] of US-Pub.20190298952.
“inserting section” in claims 1 and 4.
“overall storage section” in claims 1-4 and 6, as described in a paragraph [0052] of US-Pub.20190298952.
“intubation displaying section” in claim 1, as described in a paragraph [0033] of US-Pub.20190298952.
“displaying section” in claim 2, as described in a paragraph [0033] of US-Pub.20190298952.
“detecting section” in claim 4.
“intubation determining section” in claim 4.
“vibrating section” in claim 5, as described in a paragraph [0100] of US-Pub.20190298952.
“sound output section” in claim 5, as described in a paragraph [0101] of US-Pub.20190298952.
“measurement displaying section” in claim 6, as described in a paragraph [0036] of US-Pub.20190298952.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 4 recites limitations “inserting section”, “detecting section”, and “intubation determining section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, disclosure has insufficient structure regarding these clam limitations as to enable one skilled in the art to make and use the full scope of the claimed invention. Claims 2-3 and 5-6 are dependent from claim 1 and similarly rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6
Claim limitations “inserting section”, “detecting section”, and “intubation determining section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only described functional aspects of the limitations and do not have sufficient/known structure equivalents. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding Claim 2, the limitation “the displaying section” in line 1, renders the claim indefinite because it is unclear if this is the same as “an intubation displaying section” recited in claim 1 or not. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 20170291001) in view of Oura et al. (US 20180353160).
Regarding Claim 1, Rosenblatt et al. disclose an intubation system (Fig.1) comprising: a measurement apparatus (oxygen sensors 116 may communicate or be connected to an anesthesia machine 118; Fig.1A, shows machine 118 includes a monitor with oxygen sensor 116 connected) that measures physiological parameter of a subject by a measuring section ([0047] the Spo2 oxygen sensors 116);
	an intubation apparatus (Fig.2, intubation device 250) that includes an imaging section (optical imaging device 260) placed in a vicinity of a tip end portion of an inserting section to be inserted from a mouth of the subject toward a target site (Fig.2, [0052] optical imaging device 260 is located near a distal tip 258a); 
an intubation displaying section (screen 208 of the image display device 140) that is disposed integrally with (Fig.2) or separately from the intubation apparatus (Fig.2, intubation device 250) and is connected to the imaging section (Fig.2, optical imaging device 260 is located near a distal tip 258a) and the measuring section (Fig.1A, oxygen sensors 116 may communicate or be connected to an anesthesia machine 118) to display (display device 140) an in vivo image (Figs.7A-D) that is taken by the imaging section (Fig.2, [0052] optical imaging device 260 is located near a distal tip 258a) along with the physiological parameter that is measured by the measuring section (Figs.7A-D, [0077]-[0081] oxygen saturation level is displayed in the display window 710).

Oura et al. teach an overall storage section (storage 17) that stores the in vivo image and physiological parameter that are displayed on the intubation displaying section, in an associated manner ([0047] storage unit 17 stores various data (including a blood pressure, a measured value and a setting value of SpO2 and the like, ultrasonic images).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenblatt et al. to have an overall storage section that stores the in vivo image and physiological parameter that are displayed on the intubation displaying section, in an associated manner as taught by Oura et al. in order to provide patient monitor that reduces an activation load of biological information processing software related to another type of vital sign (second vital sign information, for example, ultrasonic image) when vital sign (the first vital sign information) and the second vital sign information are displayed ([0008] of Oura et al.). The modified device of Rosenblatt et al.in view of Oura et al. will hereinafter be referred to as the modified device of Rosenblatt et al. and Oura et al.
	Regarding Claim 2, the modified device of Rosenblatt et al. and Oura et al. teach the claimed invention as discussed above concerning claim 1, and Oura et al. teach wherein the displaying section (patient monitor 10) displays a composite image obtained by synthesizing the physiological parameter with the in vivo image (Fig.4, [0098] on the display screen, a display area A1 of vital signs (a blood pressure, a body temperature, a breathing rate and the like), and a display area A2 of ultrasonic images are all displayed), 
and the overall storage section (storage 17) stores the composite image ([0047] storage unit 17 stores various data (including a blood pressure, a measured value and a setting value of SpO2 and the like, ultrasonic images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenblatt et al. to have wherein the displaying section displays a composite image obtained by synthesizing the physiological parameter with the in vivo image, and the overall storage section stores the composite image as taught by Oura et al. in order to provide patient monitor that reduces an activation load of biological information processing software related to another type of vital sign (second vital sign information, for example, ultrasonic image) when vital sign (the first vital sign information) and the second vital sign information are displayed ([0008] of Oura et al.).
Regarding Claim 6, the modified device of Rosenblatt et al. and Oura et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the overall storage section is disposed in the measurement apparatus, the measurement apparatus includes a measurement displaying section that displays the physiological parameter that is measured by the measuring section, and displays the in vivo image stored in the overall storage section together with corresponding physiological parameter on the measurement displaying section.
Oura et al. teach wherein overall storage section (storage 17) is disposed in the measurement apparatus (Figs.1-2, sensor 30), 
(Figs.1-2, sensor 30) includes a measurement displaying section (patient monitor 10) that displays the physiological parameter that is measured by the measuring section ([0019]-[0021], sensors 30 via cable lines C1 and C2 and provide vital information, including SpO2), 
and displays the in vivo image (Fig.4, A2 ultrasonic images) stored in the overall storage section ([0047] storage unit 17 stores various data (including a blood pressure, a measured value and a setting value of SpO2 and the like, ultrasonic images) together with corresponding physiological parameter on the measurement displaying section (Fig.4, [0098] on the display screen, a display area A1 of vital signs (a blood pressure, a body temperature, a breathing rate and the like), and a display area A2 of ultrasonic images are all displayed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rosenblatt et al. to have wherein the overall storage section is disposed in the measurement apparatus, the measurement apparatus includes a measurement displaying section that displays the physiological parameter that is measured by the measuring section, and displays the in vivo image stored in the overall storage section together with corresponding physiological parameter on the measurement displaying section as taught by Oura et al. in order to provide patient monitor that reduces an activation load of biological information processing software related to another type of vital sign (second vital sign information, for example, ultrasonic image) when vital sign (the first vital sign information) and the second vital sign information are displayed ([0008] of Oura et al.).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 20170291001) in view of Oura et al. (US 20180353160) in further view of Kizara et al. (JP 2011036372 translation included).
Regarding Claim 3, the modified device of Rosenblatt et al. and Oura et al. teach the claimed invention as discussed above concerning claim 1, but does not teach  a storage controller that controls a start timing of storing the in vivo image that is taken by the imaging section and the physiological parameter that is measured by the measuring section, in the overall storage section based on at least one of the in vivo image and the physiological parameter.
Kizara et al. teach a storage controller (control unit 56) that controls a start timing of storing the in vivo image ([0007]-[0009], [0041]-[0042] feature point data stored in the stored unit 52; by reading and reproducing the data unit by the control unit 56, an image can be reproduced on the display 14) that is taken by the imaging section ([0025] insertion portion 16a provided with an imaging mechanism at the tip) and the physiological parameter that is measured by the measuring section (biological monitor 18 include a pulse, a heart rate, a blood pressure, a body temperature), 
in the overall storage section (storage unit 52) based on at least one of the in vivo image (Figs. 4 and 7-1 to 7-3, the image 104a for excising the target portion) and the physiological parameter (Figs. 4 and 7-1 to 7-3, [0045] graph 108 and the graph 110 are biological data acquired by the biological monitor 18)(storage unit 52 stores data sent from the control unit 52).
 modified device of Rosenblatt et al. and Oura et al. to have a storage controller that controls a start timing of storing the in vivo image that is taken by the imaging section and the physiological parameter that is measured by the measuring section, in the overall storage section based on at least one of the in vivo image and the physiological parameter as taught by Kizara et al. in order to provide easily search for a useful image, and possible to view a useful image in a short time even when searching for an image ([0019] of Kizara et al.). The modified device of Rosenblatt et al.in view of Oura et al. in further view of Kizara et al. will hereinafter be referred to as the modified device of Rosenblatt et al., Oura et al. and Kizara et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 20170291001) in view of Oura et al. (US 20180353160) in further view of Kizara et al. (JP 2011036372 translation included), and further in view of Qiu (US 20110263935).
Regarding Claim 4, the modified device of Rosenblatt et al., Oura et al. and Kizara et al. teach the claimed invention as discussed above concerning claim 3, and Oura et al. teach the storage controller causes the overall storage section (storage unit 17)  to start storing the in vivo image and the physiological parameter ([0047] storage unit 17 stores various data (including a blood pressure, a measured value and a setting value of SpO2 and the like, ultrasonic images). 
However, the modified device of Rosenblatt et al., Oura et al. and Kizara et al. does not teach wherein the intubation apparatus includes: a detecting section that 
Qiu teaches wherein the intubation apparatus (Fig.1, intubation device 10) includes: a detecting section that detects a target site (Figs.1-2, [0033] a laryngoscope 14 configured to provide a view of an epiglottis and vocal cords), from the in vivo image (Figs.5A-5B) that is taken by the imaging section (image capture devices 64a and 64b), based on a feature amount of the target site that is preset (Figs.1-2 a laryngoscope 14 configured to provide a view of an epiglottis and vocal cords); 
and an intubation determining section that determines whether an intubation tube is insertable into the target site or not ([0041] insertion guide device 44 include a mechanism for identifying the trachea and directing the insertion of ETT 52), based on a position of the target site which is detected by the detecting section ([0005] a data processor configured to analyze the airway data to determine an airway pattern indicating a position of the guide stylet relative to a trachea opening),
and an advancing direction of the intubation tube which is disposed so as to be advanceable and retractable along the inserting section ([0042] When the navigation element indicates that the guide stylet is in the trachea opening, ETT 52 can be moved in the airway following the guide stylet' path. Once ETT 52 is inserted into the trachea, the guide stylet is withdrawn and the intubation is completed), 
and, wherein when the intubation determining section (insertion guide device 44) determines that the intubation tube is insertable into the target site ([0041] insertion guide device 44 may include a data processor configured to receive the data detected by a trachea identifying device, analyze a pattern of the detected data and generate a navigation element to direct the guide stylet's movement).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rosenblatt et al., Oura et al. and Kizara et al. to have wherein the intubation apparatus includes: a detecting section that detects a target site, from the in vivo image that is taken by the imaging section, based on a feature amount of the target site that is preset; and an intubation determining section that determines whether an intubation tube is insertable into the target site or not, based on a position of the target site which is detected by the detecting section, and an advancing direction of the intubation tube which is disposed so as to be advanceable and retractable along the inserting section, and, wherein when the intubation determining section determines that the intubation tube is insertable into the target site as taught by Qiu in order to prevent from malposition of endotracheal tube (ETT) and provide intubating a patient quickly and position the ETT correctly when a medical condition arises. ([0002] of Qiu).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (US 20170291001) in view of Oura et al. (US 20180353160) in further view of Silver et al. (US 20190224434).
Regarding Claim 5, the modified device of Rosenblatt et al. and Oura et al. teach the claimed invention as discussed above concerning claim 1, but does not teach  at least one of: a vibrating section of the intubation apparatus that vibrates a grasping portion of the intubation apparatus to be grasped by an operator; and a sound outputting section that outputs a warning sound in the measuring section; and a notification controller that causes at least one of the vibrating section and the sound outputting section to operate when a value of the physiological parameter that is measured by the measuring section reaches a given threshold.
Silver et al. teach at least one of: a vibrating section of the intubation apparatus that vibrates a grasping portion of the intubation apparatus to be grasped by an operator; and a sound outputting section that outputs a warning sound in the measuring section ([0221]-[0223] activates an alarm and displays a warning message in step 324 indicating that the intubation attempt exceeded clinical norms); 
and a notification controller that causes at least one of the vibrating section and the sound outputting section to operate when a value of the physiological parameter that is measured by the measuring section reaches a given threshold ([0221]-[0223] If the physiological or airway gas measurement signals are not within acceptable limits, then the medical device 202 activates an alarm and displays the warning message in step 1418. if the SpO2 is outside of acceptable limits, then an alarm and/or warning notification may be provided).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Rosenblatt et al. and Oura et al. to have at least one of: a vibrating section of the intubation apparatus that . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190133430 A1		Inglis; Peter Douglas Colin et al.
US 20160095506 A1		Dan; Gabriel et al.
US 20180221610 A1		Larson; Barrett J. et al.
US 7946981 B1			Cubb; Anthony
Inglis et al. (US 20190133430) disclose a laryngoscope system includes a body having a handle and an arm, a camera mounted on a distal end of the arm. A monitor 50 includes a display screen 54 (e.g., touchscreen display) that is configured to provide information to the medical professional and/or that is configured to receive inputs. For example, the monitor 50 may provide a still or moving image 56 obtained by the camera 26 of the laryngoscope 12, and in some cases, may also provide information obtained via various physiological sensors (e.g., heart rate, oxygen saturation, or the like). In some embodiments, the image 56 may be a video that is streamed wirelessly in 

    PNG
    media_image1.png
    349
    573
    media_image1.png
    Greyscale

Dan et al. (US 20160095506) disclose a laryngoscope including a video laryngoscope having a laryngoscope handle and a laryngoscope blade. The video laryngoscope system includes an image capture module with at least two stationary imaging units spaced apart along the laryngoscope blade for providing real-time video streams of a patient's airway passage during an intubation and a controller for enabling a clinician performing the intubation to select one or more of the real-time video streams for real-time display on a display screen to assist intubation of a patient. The anatomically defined sequence of progressively imaged physiological structures includes the following intubation significant landmarks: (1) the tongue and uvula, (2) the epiglottis, (3) the posterior cartilages and interarytenoid notch, (4) the glottic opening, and (5) the vocal cords.  (See figure below and [0013]-[0018])

    PNG
    media_image2.png
    481
    313
    media_image2.png
    Greyscale

Larson et al. (US 20180221610) disclose a laryngoscope 13 apparatus comprising an intubation guidance system including (a) sensors for detecting the location and/or orientation of a styletted endotracheal tube, (b) processing and memory devices for executing algorithm(s) to analyze sensor data from such sensors, and (c) at least one display (e.g., LEDs) for indicating the location and/or orientation of the styletted endotracheal tube, provided in one or more units that can attach to a video laryngoscopy handle and/or fiber optic cable and/or can be inserted or arranged within the disposable blade of a video laryngoscopy system (See figures and [0275]). The apparatus arranged on the neck and video laryngoscope 13 positioned in a patient's airway, and an example display on screen 23 that indicates virtual representations of the glottis and the video laryngoscope 13 (See [0297]). 
Cubb (US 7946981) discloses a two-piece video laryngoscope including a disposable handle/blade unit having a handgrip portion with a cavity at the proximal end, a curved distal end portion extending from the handgrip portion terminating in a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795